Citation Nr: 0003942	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for kidney disability.

5.  Entitlement to service connection for Charcot's disease 
of the right foot.

6.  Entitlement to service connection for Paget's disease.

7.  Entitlement to service connection for bilateral hearing 
loss disability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.  He had inactive duty training and brief periods of 
active duty for training between 1939 and 1975.  

In December 1996, the RO denied the benefits sought on 
appeal, and the veteran appealed that decision.  

The RO denied service connection for migraine headaches, 
disability due to stress, earaches, and irregular heart beats 
in September 1998 and informed the veteran of its decisions 
at that time.  There is no indication of record that the 
veteran has initiated an appeal as to these decisions.  
Therefore, the Board has no jurisdiction over these claims 
and they will not be addressed further herein.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between the veteran's diabetes mellitus, which was 
first shown in April 1982, and the veteran's service or any 
incident of service origin.

2.  There is no competent medical evidence of record of a 
nexus between the veteran's cataracts disability, which was 
first shown in January 1986, and the veteran's service or any 
incident of service origin.

3.  There is no competent medical evidence of record of a 
nexus between the veteran's hypertension, which was first 
shown in September 1985, and the veteran's service or any 
incident of service origin.

4.  There is no competent medical evidence of record of a 
nexus between the veteran's kidney disability, which was 
first shown in May 1994, and the veteran's service or any 
incident of service origin.

5.  There is no competent medical evidence of record of a 
nexus between the veteran's Charcot's disease of the right 
foot, which was first shown in June 1993, and the veteran's 
service or any incident of service origin.

6.  There is no competent medical evidence of record of a 
nexus between the veteran's Paget's disease, which was first 
shown in April 1982, and the veteran's service or any 
incident of service origin.

7.  There is no competent medical evidence of record of a 
nexus between the veteran's bilateral hearing loss 
disability, which was first diagnosed in January 1992, and 
the veteran's service or any incident of service origin. 


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for cataracts is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for kidney disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for Charcot's disease of 
the right foot is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

6.  The claim for service connection for Paget's disease is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of its discussion, the Board wishes to make it 
clear that complete service medical records are unavailable, 
apparently due to the 1973 National Personnel Records Center 
(NPRC) fire.  Since VA has been unable to obtain the 
veteran's service medical records, it has a heightened duty 
to explain its findings and conclusions.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of this 
veteran's claims is undertaken with this duty in mind.

Each of the claims at issue is a claim of entitlement to 
service connection.  Thus, each shares certain common 
requirements.  In the interest of clarity and brevity, laws 
and regulations pertinent to each of the service connection 
claims will be set forth first, followed by sequential 
factual backgrounds and analyses of the claims.  


Pertinent law and regulations

Service connection

In order to establish service connection, a veteran must 
demonstrate that there is a disability present which is the 
result of disease or injury which was incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).

Diabetes mellitus, cardiovascular-renal disease, including 
hypertension, arthritis, and organic diseases of the nervous 
system will be rebuttably presumed to have been incurred in 
active military service if it is manifested to a degree of 10 
percent within one year following separation from a period of 
active military service lasting 90 or more days.  
38 U.S.C.A. §§ 1101(3), 1112(a), 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

Well grounded claim requirements

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded. A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence is required).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

As will be discussed below, the veteran and his spouse have 
stated that various claimed disabilities are related to his 
service.  Because they are laypersons without medical 
training or experience, they are not capable of indicating 
that any current disability was caused by his service.  
Competent medical evidence is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Caluza.

The United States Court of Appeals for Veterans Claims has 
held that a layperson's accounts of statements made by 
physicians cannot render a claim well grounded. The 
connection between what a physician said and the layperson's 
account of what the physician purportedly said, filtered as 
it was through a layperson's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence. Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

Entitlement to service connection for diabetes mellitus.

Factual background

As noted above, medical records from the veteran's active 
service during World war II are missing and are presumed lost 
in a fire in 1973.  A June 1970 reserve service examination 
report is of record.  At the time, the veteran denied having 
or having had symptoms which could be attributable to 
diabetes mellitus, and clinically, his endocrine system was 
normal and there was no sugar in his urine.  

An April 1982 VA medical record notes that the veteran had 
diabetes mellitus at that time.  More recent VA medical 
records also diagnose diabetes mellitus.

A March 1996 VA medical record indicates a reported history 
of diabetes mellitus since 1969.

In November 1997, the veteran's wife stated that doctors at a 
VA hospital in 1982 had said that the veteran's diabetes 
mellitus was due to service.  

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of current 
diabetes mellitus disability, as reflected by the April 1982 
and more recent VA medical records.  

The second prong of the Caluza well groundedness test is not 
met, as there is no competent evidence of record showing 
symptoms of or treatment for diabetes mellitus in active 
service.  All service medical records pertaining to active 
duty, as well as the June 1970 reserve examination report, 
are pertinently negative.

The Board is of aware that a March 1996 VA medical record 
refers to diabetes since 1969.  Setting aside the fact that 
the veteran was not on active duty in 1969, the unenhanced 
history contained in the March 1996 VA medical record is not 
competent evidence of diabetes in 1969, since it appears to 
be mere transcription of the veteran's statements to that 
effect.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

The third prong of Caluza is not met, as there is no 
competent medical evidence of record of a nexus between the 
veteran's current diabetes mellitus disability and his 
service.  

Entitlement to service connection for cataracts.

Factual background

The June 1970 reserve service examination report is of 
record.  At the time, the veteran denied having or having had 
eye trouble, and clinically, his eyes were normal, his visual 
acuity was 20/20, and his field of vision was 180 degrees.  

A January 1986 VA medical record diagnosed early cataracts.  
More recent VA medical records show continued cataract 
disability.  

In July 1996, the veteran reported that he had eye problems 
during his World War II service, and that he was told that 
his current eye problems were due to his not using eye 
protection while on the firing range during active World War 
II service.  

In November 1997, the veteran's wife stated that she had been 
married to the veteran since 1951 and that he had complained 
of blurred vision before their marriage.  Moreover according 
to the veteran's wife, VA physicians in May 1982 said that 
the veteran's vision problems were service related.  

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of current 
cataract disability, as reflected by the January 1986 and 
more recent VA medical records.  

The second prong of the Caluza well groundedness test is not 
met, as there is no competent evidence of record showing 
symptoms of or treatment for cataracts in service.  The third 
prong of Caluza is not met, as there is no competent medical 
evidence of record of a nexus between the veteran's current 
cataracts disability and service.  

3.  Entitlement to service connection for hypertension.

Factual background

The June 1970 reserve service examination report is of 
record.  At the time, the veteran denied having or having had 
symptoms which could be attributable to hypertension, and 
clinically, his chest, heart, and vascular system were 
normal, a chest X-ray was negative, and his blood pressure 
was 120/76.  

A September 1985 VA medical record notes that the veteran had 
had a recent onset of hypertension.  More recent VA medical 
records also diagnose hypertension.

In November 1997, the veteran's wife stated that VA 
physicians in May 1982 had said that the veteran had a 
service-related heart problem.  

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of current 
hypertension disability, as reflected by VA medical records.  

The second prong of the Caluza well groundedness test is not 
met, however, as there is no competent evidence of record 
showing symptoms of or treatment for hypertension in service.  
The third prong of Caluza is not met either, as there is no 
competent medical evidence of record of a nexus between the 
veteran's current hypertension disability and service.  

4.  Entitlement to service connection for kidney disability.

Factual background

The June 1970 reserve service examination report is of 
record.  At the time, the veteran denied having or having had 
symptoms which could be attributable to kidney disability and 
clinically, his abdomen, viscera, and genitourinary system 
were normal.  Additionally, urinalysis was negative for 
albumin.  

A May 1994 VA medical record diagnoses mild renal 
insufficiency.  More recent VA medical records show continued 
renal disability.


Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of current 
kidney disability, as reflected by the May 1994 and more 
recent VA medical records.  

The second prong of the Caluza well groundedness test is not 
met, as there is no competent evidence of record showing 
kidney symptoms or treatment in service.  The third prong of 
Caluza is not met either, as there is no competent medical 
evidence of record of a nexus between the veteran's current 
kidney disability and service.  

5.  Entitlement to service connection for Charcot's disease 
of the right foot.

Factual background

On reserve service examination in June 1970, the veteran 
denied having or having had foot trouble, and clinically, his 
lower extremities and feet were normal.

A June 1993 VA medical record notes that the veteran had 
Charcot's disease of the right foot due to diabetic 
neuropathy.  More recent VA medical records confirm this.

In November 1997, the veteran's wife stated that VA 
physicians in May 1982 said that the veteran's Charcot's 
arthritis of his right foot was service related.  

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of current 
Charcot's disease of the right foot, as reflected by the June 
1993 and more recent VA medical records.  

The second prong of the Caluza well groundedness test is not 
met, as there is no competent evidence of record showing 
symptoms of or treatment for Charcot's disease of the right 
foot in service.  The third prong of Caluza is not met, as 
there is no competent medical evidence of record of a nexus 
between the veteran's current Charcot's disease of the right 
foot and service.  

6.  Entitlement to service connection for Paget's disease.

Factual background

On June 1970 reserve service examination, the veteran denied 
having or having had any joint symptoms or any bone, joint, 
or other deformity, and clinically, his musculoskeletal 
system was normal.  

An April 1982 VA medical record diagnoses Paget's disease.  
More recent VA medical records also diagnose Paget's disease.  
A May 1993 VA radiographic report notes that it affects the 
veteran's right and left pubic bones and his right iliac and 
ischial bones.  A May 1995 VA radiographic report indicates 
that Paget's disease affects all of the veteran's left pelvic 
bones.

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of current 
Paget's disease disability, as reflected by the April 1982 
and more recent VA medical records.  

The second prong of the Caluza well groundedness test is not 
met, as there is no competent evidence of record showing 
symptoms of or treatment for Paget's disease in service.  The 
third prong of Caluza is not met, as there is no competent 
medical evidence of record of a nexus between the veteran's 
current Paget's disease disability and service.  


7.  Entitlement to service connection for bilateral hearing 
loss disability. 

Factual background

Service personnel records reveal that during World War II the 
veteran earned the expert infantryman badge and a carbine 
rifle sharpshooter award but that he had not been in any 
campaigns.  They also showed that he had been a platoon 
sergeant in an engineer battalion supervising, among other 
things, demolition building. 

The veteran's service medical records are pertinently 
negative.  On June 1970 service department reserve service 
examination, the veteran denied having or having had ear 
trouble or hearing loss, and clinically, his ears were 
normal.  Audiometry was conducted, with the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
5
5
5
10

In January 1992, the veteran stated that he had hearing loss 
which began in 1940.  He denied being treated for it since 
service discharge.  On VA audiometric evaluation in January 
1992, the veteran reported a history of artillery exposure.  
Bilateral sensorineural hearing loss disability was present.

On VA audiometric evaluation in April 1992, the veteran 
reported a history of artillery weapons fire in World War II, 
and he denied a history of occupational or recreational noise 
exposure.  He stated that for the past 1 1/2 years, he had 
difficulty understanding speech, especially in background 
noise situations.  

A December 1995 VA audiometric report shows continued 
bilateral hearing loss disability.

In June 1996, the veteran asserted that hearing loss began in 
1941 and that he was now receiving treatment for it from VA.  
In July 1996, the veteran stated that he has been told that 
his hearing loss problem began because he did not use ear 
plugs on the artillery range during firing practice during 
his World War II service.

A November 1997 letter from the veteran's wife indicates that 
she married the veteran in March 1951 and that before their 
marriage, the veteran complained of hearing problems.  She 
stated that the veteran was treated for hearing loss at a VA 
Medical Center in May 1982, and that all of the doctors there 
concurred that the veteran's hearing loss was service 
related.

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of current bilateral 
hearing loss disability, as reflected by the VA medical 
records starting in 1992.  

The second prong of the Caluza well groundedness test is also 
met by the veteran's reported his history of exposure to loud 
noises from weapons firing in service.  
In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

The third prong of Caluza is not met, however, as there is no 
competent medical evidence of record relating the veteran's 
diagnosed sensorineural hearing loss disability to service.  
The Board cannot conclude on its own, in the absence of a 
medical opinion indicating that the veteran's sensorineural 
hearing loss disability is probably related to acoustic 
trauma, that there is a nexus to service.  The Board may not 
make conclusions as to medical matters when those conclusions 
are not provided by medical evidence of record.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

In short, competent medical evidence of a nexus between the 
veteran's current bilateral hearing loss disability and 
service has not been submitted.  Therefore, the claim is not 
well grounded and must be denied.  

Additional matters

With respect to the issues on appeal, as indicated above, the 
statements from the veteran and his wife are not competent 
medical evidence of a nexus to service.  They are both 
laypersons, and as such, they are incapable of indicating 
when a disability had its onset or what its etiology was.  
See Espiritu and Grottveit, supra.
In addition, the statements of the veteran's spouse to the 
effect that she had been informed by unnamed physicians that 
the veteran's disabilities were related to service does not 
constitute competent medical nexus evidence.  See Robinette, 
supra.

As discussed above, the bulk of the veteran's service medical 
records, dating to World War II, are missing.  There is no 
indication that there are any outstanding medical records 
which can be obtained and which, if obtained, would result in 
the claims being well grounded.  VA has done what is 
necessary to assist the veteran in securing all pertinent 
service department and VA records which may exist.  The only 
service medical record which has been obtained is the June 
1970 service department examination report, which does not 
support any of the claims.  Attempts to obtain all pertinent 
VA medical records have produced a fairly large number of 
records.  

Because the veteran's claims are not well grounded, VA is 
under no duty to assist him in developing facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would render the veteran's claims plausible. The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claims well grounded, in 
essence competent medical evidence which tends to relate the 
disabilities at issue to service.

ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for diabetes mellitus is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for cataracts is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for hypertension is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for kidney disability is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for Charcot's disease of the right foot 
is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for Paget's disease is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss disability 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

